Citation Nr: 1734911	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-17 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1952 to June 1956.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In June 2017, the Veteran presented testimony before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains additional VA treatment records and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The newly reopened claim of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2005 rating decision, the RO denied service connection for a PTSD.  The Veteran did not appeal and did not submit new and material evidence within one year.

2.  The evidence received since the September 2005 rating decision, by itself, or in conjunction with previously considered evidence, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for PTSD.



CONCLUSIONS OF LAW

1.  The September 2005 rating decision denying service connection PTSD is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2016).

2.  The evidence received since the September 2005 rating decision is new and material as to the claim of service connection for PTSD, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  In the instant decision, the Board either grants the benefit sought or remands for further development and thus any failure to meet these duties is harmless error and need not be discussed further.

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection for PTSD, a Veteran must show:  (1) medical evidence of a diagnosis of the disorder, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link established by medical evidence between current symptoms and an in-service stressor. 38 C.F.R. § 3.304(f).

In a September 2005 rating decision, the RO denied service connection for PTSD because it was unable to verify the Veteran's claimed stressor that purportedly occurred while he served in Korea in 1953.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the September 2005 decision included private treatment records, the Veteran's statements, various buddy statements, and developmental documents.  The statements received from the Veteran and his spouse describe his alleged stressor of being taken from his barracks in Tripoli, Libya, and transported to Korea in April 1953.  Thereafter, he was exposed to mortar and small arms fire and was involved in an incident resulting in civilian casualties.  The statements also describe chronic psychiatric issues.  The private treatment records document diagnoses of PTSD and etiological opinions linking the diagnosis to the Veteran's purported service in Korea.  The developmental documents show that multiple requests were made to the National Personnel Records Center (NPRC) in order to verify the Veteran's statements and to obtain his service records.  The initial request was answered in January 2005, and the Veteran was notified that his records were destroyed in a 1973 fire at NPRC.  Additional development was requested in February 2005, specifically identifying the 33rd Communications Squadron, the unit identified on the Veteran's DD 214 and identified in a February 2005 Questionnaire about Military Service form.  However, a September 2005 response indicated that the NPRC index of retired records did not list this requested unit.  In short, the evidence of record at the time of the September 2005 rating decision showed a present diagnosis and etiological opinions.  However, the in-service stressor was not corroborated.  

Evidence submitted after the 2005 decision includes the Veteran's statements, both written and in the June 2017 Board hearing, buddy statements, portions of the Veteran's military personnel records, and internet research regarding the Veteran's unit.  Significantly, the Veteran's statements and the military personnel records identify the Veteran's unit he reportedly served in while in Libya and in Korea.  During the June 2017 Board hearing, the Veteran's representative identified internet research which placed this unit, the 580th Air Resupply and Communication Wing, at Wheelus Air Base in Libya.  The personnel records also show that the Veteran was assigned to the 580th Communications Squadron in 1953 and participated in training while stationed in Tripoli, Libya.  

The Board finds that new and material evidence has been presented.  The evidence, including internet research and the personnel records, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of an in-service stressor.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.

The Board notes that the claim is not reconsidered despite the Veteran submitting personnel records after 2005.  The RO attempted to obtain service personnel records and notified the Veteran that the records were fire-related and unavailable.  At that time, the Veteran did not submit the records he had in his possession.  Rather, he submitted personnel records in 2011.  As the RO did not obtain the records and could not have, this claim is reopened and not reconsidered.


ORDER

New and material evidence received, the claim of entitlement to service connection for PTSD is reopened.  

REMAND

Remand is necessary for additional development in order to verify the Veteran's claimed in-service stressor.  The Veteran's service records are largely unavailable, and in cases where a veteran's service records are unavailable through no fault of his or her own, there is a heightened duty to assist in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran contends that he was stationed at Tripoli, Libya on April 1, 1953.  At that time, he was awakened from bed, ordered onto a bus, and transported to what he eventually learned was Korea.  On one occasion, while the Veteran was returning from the chow hall with other servicemen, the base came under mortar and small arms fire.  After four to five hours of sporadic shelling and incoming fire, there was a loud explosion, and the Veteran reportedly lost consciousness.  When the Veteran awoke, he was in a MASH unit with a shrapnel wound to his leg.  The Veteran reports that he received a Purple Heart because of the injury.  The Veteran also describes an incident in Korea that resulted in civilian casualties.  

The JSRRC researched the 33rd Communications Squadron, the primary unit identified on the Veteran's DD 214.  This unit's history reported that the 33rd Communications Squadron Command was stationed at March Air Force Base (AFB), California, during May 1953.  The history did not report the incidents as described by the Veteran that occurred at Pusan, Korea, to include the deaths of several U.S. Air Force personnel and the wounding of one Sergeant Thompson during May 1953.  The history did reveal that three personnel of the 33rd Communications Squadron Command were lost during the period through overseas reassignment.  However, the history did not report who the three individuals were and what their overseas destinations were.  In short, none of the Veteran's statements were corroborated, including his presence in Korea or Libya.  

The Veteran and his representative have provided additional statements and records.  First, military personnel records have been submitted that show the Veteran's assignment to the 580th Communications Squadron in 1953.  The records document this unit's presence in Tripoli, Libya, and the Veteran being placed on a permanent detail around the same time he describes being taken to Korea as part of a Special Forces support group.  Next, of record is a June 1953 letter of commendation for the Veteran, written by a commanding officer of the 580th Communications Squadron, with the address of APO 231.  The letter commends the Veteran for the excellent impression he made upon the personnel of the 1603d Air Transport Wing.  

At the June 2017 Board hearing, the Veteran's representative noted that the 580th Communications Squadron in Libya was attached and organized to 10 Special Forces groups, and that the unit had service in Korea in Special Forces operations.  This service would not have been documented, even if the Veteran's personnel records were not destroyed, noted the representative, because the nature of the service was secret.  The representative referenced an internet search that yielded the information that the 580th Resupply and Communications Wing was stationed in Libya during the timeframe in which the Veteran was stationed in Libya.  

In light of this additional evidence, the Board finds that further development is required for the Veteran's claimed in-service stressors.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact JSRRC and any other appropriate sources, to include unit records from 580th Communications Squadron and the 1603d Air Transport Wing, in attempts to independently verify the Veteran's alleged stressor events.  He has reported two specific events:  1) that he was present in Korea with these units and was involved in an attack resulting in the deaths of servicemen in May 1953; and 2) that he was involved in an incident resulting in civilian casualties in Korea from April 1953 to July 1953.  If the search for corroborating records leads to negative results, the RO must notify the Veteran and his representative of this fact, explaining the efforts taken, describing further action, if any, to be taken, and affording them the opportunity to respond.  The RO should also follow up on any additional action suggested by each appropriate source contacted.

2.  Ensure compliance with the directives of this remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


